Investment Banking Agreement This Investment Banking Agreement (the "Agreement") is made and entered into as of August 1, 2006 by and among, Capital City Petroleum, LLC (the "Company") having its place of business at 1335 Dublin Road, Suite 122-D, Columbus, OH 43215; with and Capital City Partners Southeast LLC, (“CCPSE”) having its place of business at 1550 Madruga Avenue, Suite 305, Coral Gables, Flordia 33146. Engagement of Services The Company hereby retains CCPSE, for the purpose of providing to the Company Consulting and Investment Banking services, specifically with the mandate to: A) Assist the Company in developing a business plan, financial model and capitalization plan, to be utilized by the Company for a financing, B) Lead the merger and acquisition efforts on behalf of the Company, C) Assist the Company in "going public" and in the roll-up/conversion to equity of current Capital City Energy Fund investors into the Company, D) Complete a meaningful institutional/strategic financing of growth capital for the Co., and E) Create an exit strategy for the Company's investors through a liquidity event and/or the strategic sale of part or all of the Company. CCPSE agrees to be retained to provide such services described in Section One below on an exclusive basis pursuant to the terms and conditions set forth herein. Section One: Statement of Work CCPSE will, on behalf of the Company, perform the following Investment Banking and Advisory Services: (a)CCPSE shall be available for advice, and shall advise the Company with respect to such financial matters relating to: capital raising, whether from institutional and other investors or lenders or from the private placement of debt instruments or equity securities; public offerings of debt or equity; structure of debt or equity financings; acquisitions and other business ventures; stockholder and securities dealer relations; (b)CCPSE will become educated in the business of the Company, with an emphasis on the Company's business model, corporate structure and equity ownership. CCPSE will be available to perform advisory services including; general business and financial analysis, corporate strategy development, transactional feasibility analysis, and to assist the Company in the preparation of any descriptive materials to be issued by the Company. (c)CCPSE will act as investment banker in executing the approved business plan. In this capacity, CCPSE will identify potential investors, strategic partners and or acquisition or merger candidates. CCPSE will contact these firms and investors, on behalf of the Company, and will qualify them as appropriate partners. CCPSE will assist the Company in structuring and negotiating the transactions. The Company agrees not to solicit any of CCPSE's strategic partner introductions for capital, without the appropriate written approval by CCPSE. For the duration of this Agreement, on an exclusive basis, CCPSE will have the ability to engage in substantive discussions with potential investors, acquirers, merger or acquisition candidates, strategic partners and/or joint venture partners on behalf of the Company. CCPSE will provide the Company with the names of parties to whom it intends to disclose proprietary information, which will be required to enter into a Confidentiality Agreement with the Company and CCPSE prior to receiving any proprietary or confidential information of the Company. In performing its services herein, CCPSE shall be entitled to rely without investigation upon all information that is provided by the Company, which information the Company hereby warrants that to the best of its knowledge and information shall be complete and accurate in all material respects, and not misleading. CCPSE in no way guarantees that the Company will successfully raise capital. Section Two Work Responsibilities It is understood that CCPSE's services will be rendered both on and off-site of the Company. Subject to CCPSE providing reasonable prior notice, the Company agrees to provide an office, secretarial support, and time of key employees while CCPSE is on-site performing the services described in Section One. In the performance of the services covered by this Agreement, the services and the hours CCPSE works, will be entirely within CCPSE's control. CCPSE will share that information if the Company requests it. Section Three Duration The duration of this Agreement (the "Term") shall extend for a period of eighteen (18) months from the execution date first written above, and/or signed. The Company may extend the term of this agreement for three (3) additional six (6) month increments. Section Four Payment The Company will pay a non-refundable initial retainer of Ten-Thousand Dollars ($10,000) with the signing of this agreement, and agrees to pay monthly consulting fees of Ten-Thousand Dollars ($10,000) for services to be performed by CCPSE, commencing with the signing of this agreement. The monthly consulting tees shall be due and payable every thirty (30) day period that this agreement is in full force. Upon the execution by the Company and CCPSE of any of the following mandates: A) assist the Company in developing a business plan, financial model and capitalization plan to be utilized by the Company for a financing, B) lead the merger and acquisition efforts on behalf of the Company, C) assist the Company in "going public" and in the rol1~up/conversion to equity of current Fund investors into the Company, D) complete a meaningful institutional/strategic financing of growth capital into the Company, and E) create an exit strategy for the Company's investors through a liquidity event and/or the strategic sale of part or all of the Company, the Company will grant CCPSE a warrant to acquire the equivalent of five percent (5%) of the shares of the Company's fully diluted common stock exercisable at the value of the aforementioned transaction price or as mutually determined. The warrants can be exercised at any time during the duration of this contract for up to five (5) years from the issuance of these warrants.
